DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 7/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Patent Publication Numbers 2018/0074279 A1) in view of Thode (US Patent Publication Number 2017/0256348 A1) and in further view of Hu (US Patent Publication Number 2016/0131923 A1).
Liu teaches, as claimed in claim 1, an electromagnetic driving mechanism for driving a first optical lens and a second optical lens, comprising (See Figures 6): a base (30); a case (21) affixed on the base, wherein the case comprises a case top wall and a case sidewall, the case top wall and the case sidewall are which is plate-shaped and are not parallel to each other (see annotated figure below), and the base and the case form an accommodating space;
a first holder (25’), holding the first optical lens; a frame (26) affixed to the case and disposed in the accommodating  space , and surrounding the first holder, wherein the frame (26)comprises: and a side wall having a plate-shape and  parallel to the first optical axis,  , a notch directly extending from the side wall to the top wall surface (See annotated Figure Above); a first electromagnetic driving assembly (23” and 24”), disposed between the first holder and the frame, driving the first holder to move relative to the base along a direction parallel to an optical axis of the optical lens (.para. [0050]); hen viewed along the optical axis, at least a portion of the side wall is disposed between the case sidewall and a first magnetic element of the first electromagnetic driving assembly; when viewed along a thickness direction of the side wall, the side wall, the case sidewall, the first magnetic element, and a driving coil of the first electromagnetic driving assembly at least partially overlap each other (See figure 6)..
  Liu fails to teach a frame having magnetically permeable material. In a related endeavor, Thode teaches a frame having magnetically permeable material (. para. [0030]), wherein the frame (120) comprises a sidewall extended along the optical axis, and the sidewall has a notch (See hole in the sidewall frame 120 in Figure 1 that corresponds to base 110) corresponding to the base (110). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (. para. [0002]).  

    PNG
    media_image1.png
    238
    439
    media_image1.png
    Greyscale


Liu and Thode fail to teach a first resilient element connecting the first holder and the frame: a second resilient element connecting the first holder and the frame, wherein the first resilient element and the second resilient element are disposed on opposite sides of the frame; In a related art, Hu teaches a first resilient element  (38)connecting the first holder (32) and the frame (31): a second resilient element (38 on the opposite side) connecting the first holder (32) and the frame (31), wherein the first resilient element and the second resilient element are disposed on opposite sides of the frame (Fig. 3).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the resilient elements as taught by Hu, for the purpose of providing a way of enhancing the structure strength of the lens module (¶0009).
Liu teaches, as claimed in claim 2, wherein the first electromagnetic driving assembly includes a magnetic element (23”) and a coil (24”), the coil is disposed on the first holder (25), and the magnetic element is disposed on an inner side of the frame and corresponds to the coil.
Liu teaches, as claimed in claim 4, wherein the first holder (25”) has a rib protruding from an outer surface of the first holder along a direction perpendicular to the optical axis (see figure 11), and the frame contacts the rib when the first holder moves relative to the frame along the optical axis.
Liu teaches, as claimed in claim 5, wherein the projections of the first holder (25”) and the frame (21) onto a reference plane perpendicular to the optical axis at least partially overlap.
Liu teaches, as claimed in claim 6, wherein the second holder and the frame form a gap there between, and the second holder contacts the frame when the second holder moves relative to the base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 7, wherein the first holder and the base form a gap there between, and the first holder contacts the base when the first holder moves relative to die base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 10, comprising: forming a first module by connecting the resilient element (22”) to the frame (21”) and the first holder (25”) and disposing the first electromagnetic driving assembly (23” and 24”) between the first holder and the frame; forming a second module by disposing the second holder on the base in a movable manner and disposing the second electromagnetic driving assembly on the outer side of the second holder; and affixing the frame of the first module to the base of the second module (See Figure 11).
Liu teaches, as claimed in claim 11, wherein the first electromagnetic driving assembly includes a magnetic element (23”) and a coil (24”), the coil is disposed on the first holder, and the magnetic element is disposed on an inner side of the frame and corresponds to the coil.
Liu teaches, as claimed in claim 13, wherein the first holder (25”) has a rib protruding from an outer surface of the first holder along a direction perpendicular to the optical axis (see figure 11), and the frame contacts the rib when the first holder moves relative to the frame along the optical axis.
Liu teaches, as claimed in claim 14, wherein the projections of the first holder (25”) and the frame (21) onto a reference plane perpendicular to the optical axis at least partially overlap.
Liu teaches, as claimed in claim 15, wherein the second holder and the frame form a gap therebetween, and the second holder contacts the frame when the second holder moves relative to the base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 16, wherein the first holder and the base form a gap therebetween, and the first holder contacts the base when the first holder moves relative to die base along a direction perpendicular to the optical axis (.para. [0050] and See Figure 11).
Liu teaches, as claimed in claim 19, an electromagnetic driving mechanism for driving a first optical lens and a second optical lens, comprising: a base (30); a case (21) affixed on the base, wherein the case comprises a case top wall and a case sidewall, the case top wall and the case sidewall are which is plate-shaped and are not parallel to each other (see annotated figure below), and the base and the case form an accommodating space; a first holder (25’) disposed in the accommodating space,  the first optical lens;  and the case sidewall is parallel to the first optical axis of the first optical lenss, a frame (26) affixed to the case wherein the frame (26)comprises : and a side wall having a plate-shape and  parallel to the first optical axis, ,  a plurality of side walls, wherein each of the side walls has a plate-shape and extends from a side of the top wall along a direction that the first optical axis extends, and the side walls are not continuous and separated from each other: (See Annotated Figure Above) a first electromagnetic driving assembly (23” and 24”), disposed between the first holder and the frame, driving the first holder  to move relative to the base along a direction parallel to the first optical axis of the optical lens (.para. [0050]); when viewed along a thickness direction of the side wall, the side wall, the case sidewall, the first magnetic element, and a driving coil of the first electromagnetic driving assembly at least partially overlap each other (See figure 6).
Liu fails to teach a frame having magnetically permeable material. In a related endeavor, Thode teaches a frame having magnetically permeable material (.para. [0030]), wherein the frame(120) comprises a sidewall extended along the optical axis, and the sidewall has a notch (See hole in the sidewall frame 120 in Figure 1 that corresponds to base 110) corresponding to the base (110).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (.para. [0002]).
Liu and Thode fail to teach a first resilient element connecting the first holder and the frame:a second resilient element connecting the first holder and the frame, wherein the first resilient element and the second resilient element are disposed on opposite sides of the frame; In a related art, Hu teaches a first resilient element  (38)connecting the first holder (32) and the frame (31): a second resilient element (38 on the opposite side) connecting the first holder (32) and the frame (31), wherein the first resilient element and the second resilient element are disposed on opposite sides of the frame (Fig. 3).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the  resilient elements as taught by Hu, for the purpose of providing a way of enhancing the structure strength of the lens module (¶0009).
	Liu teaches, as claimed in claim 21, n electromagnetic driving mechanism for driving a first optical lens, the electromagnetic driving mechanism comprising (Figure 6):a case (21) comprises a case top wall and a case sidewall, wherein the case sidewall extends from an edge of the case top wall along a main axis, and the case top wall and the case sidewall are plate-shaped and are not parallel to each other; a first holder (25’) used for connecting the first optical lens having an optical axis; a frame (26) affixed on the case, wherein the frame (26) comprises a side wall having a plate-shape, and the side wall and the case sidewall are arranged in a direction different from a direction that the optical axis extends; a first electromagnetic driving assembly (23” and 24”), used for driving the first holder to move relative to the case and the frame, wherein a first magnetic element of the first electromagnetic driving assembly is affixed on the frame (.para. [0050]); when viewed along the optical axis, the side wall is disposed between the case sidewall and a first magnetic element; when viewed along a thickness direction of the side wall, the side wall, the case sidewall, the first magnetic element, and a driving coil of the first electromagnetic driving assembly at least partially overlap each other. Liu fails to teach a frame having magnetically permeable material. In a related endeavor, Thode teaches a frame having magnetically permeable material (. para. [0030]), wherein the frame (120) comprises a sidewall extended along the optical axis, and the sidewall has a notch (See hole in the sidewall frame 120 in Figure 1 that corresponds to base 110) corresponding to the base (110). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (. para. [0002]).  

Claim 3, 8, 9, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Patent Publication Numbers 2018/0074279 A1) in view of Thode (US Patent Publication Number 2017/0256348 A1) in further view of Hu (US Patent Publication Number 2016/0131923 A1)  as applied to claims 1 and 10 above, and further in view of Kang (US Patent Publication Number 2015/02964143 A1).
Liu in view of Thode fail to teach, as claimed in claim 3, a shock absorbing material disposed between the frame and the first holder. In a related endeavor, Kang teaches a shock absorbing material disposed between the frame and the first holder (Abstract).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing (.para. [0009]).
Liu fails to teach, as claimed in claim 8, wherein the frame further comprises plastic material covering at least a part of the magnetically permeable material. In a related endeavor, Thode teaches wherein the frame covering at least a part of the magnetically permeable material (See Figure 1).  
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (. para. [0002]). Liu and Thode fail to teach the frame is made of a plastic material. In a related endeavor, Kang teaches a frame is made of a plastic material (. para. [0030]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing (.para. [0009]).
Liu fails to teach, as claimed in claim 9, wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure. In a related endeavor Thode teaches wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure (see Figures 1-5).
Liu and Thode fail to teach, as claimed in claim 12, further comprising shock absorbing material disposed between the frame and the first holder. In a related endeavor, Kang teaches a shock absorbing material disposed between the frame and the first holder (Abstract).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing.  (. para. [0009]).
Liu fails to teach, as claimed in claim 17, wherein the frame further comprises plastic material covering at least a part of the magnetically permeable material. In a related endeavor, Thode teaches wherein the frame covering at least a part of the magnetically permeable material (Se Figure 1).  
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Thode, for the purpose of providing a magnetically conductive housing that closes the magnetic circuit required for the motion (.para. [0002]).
Liu and Thode fail to teach the frame is made of a plastic material. In a related endeavor, Kang teaches a frame is made of a plastic material (.para. [0030]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the electromagnetic driving mechanism, as taught by Liu and Thode, with the frame, as taught by Kang, for the purpose of eliminating or reducing collisions between a lens unit and a housing (.para. [0009]).
Liu fails to teach, as claimed in claim 18, wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure. In a related endeavor Thode teaches wherein the magnetically permeable material forms a main body of the frame, and the main body has a rectangular structure and four openings formed at four corners of the rectangular structure (see Figures 1-5).

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches an electromagnetic driving mechanism for driving a first optical lens and a second optical lens, comprising: a base; a case affixed on the base, wherein the case comprises a case top wall and a case sidewall, the case top wall and the case sidewall are which is plate-shaped and are not parallel to each other, and the base and the case form an accommodating space;  prior art fails to simultaneously teach wherein the frame comprises:
a main body having a plurality of through holed; and protection members extending into the through holes, as claimed in claim 22, wherein a first protrusion of the frame extends through the first resilient element, and a second protrusion of the frame extends through the second resilient element, as claimed in claim 24; wherein in the direction parallel to the first optical axis, a distance between a top surface of the first protrusion and the second resilient element is greater than a distance between a top surface of the first holder and the second resilient element, as claimed in claim 25;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

03 August 2022

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872